NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 17-3512
                                     ______________

                            UNITED STATES OF AMERICA,
                                          Appellant

                                             v.

                                   ALEEM SHABAZZ
                                    ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE
                         (D.C. No. 1-15-cr-00020-001)
                      District Judge: Hon. Leonard P. Stark
                                 ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                    October 3, 2019
                                   ______________

             Before: SHWARTZ, SCIRICA, and FUENTES, Circuit Judges.
                           (Filed: November 5, 2019)

                                     ______________

                                        OPINION *
                                     ______________

SHWARTZ, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
       The Government appeals Aleem Shabazz’s 47-month sentence for the illegal

possession of firearms and aiding and abetting false statements to a firearms dealer,

asserting that the District Court erred by holding that Shabazz’s prior burglary

convictions did not trigger the fifteen-year mandatory minimum sentence under the

Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1). For the reasons set forth

herein, we will vacate and remand.

                                             I

       Shabazz was prohibited from possessing firearms due to his prior felony

convictions. Despite this prohibition, Shabazz bought ammunition and caused his

girlfriend to purchase firearms for him. Shabazz was convicted for unlawfully possessing

a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and

aiding and abetting false statements to a firearms dealer, in violation of 18 U.S.C.

§§ 922(a)(6) and 924(a)(2).

       At sentencing, the Government argued for application of the ACCA enhancement,

18 U.S.C. § 924(e)(1), based on Shabazz’s three prior Delaware convictions for second

degree burglary. 1 Shabazz objected, asserting that two of his three prior offenses did not

happen on “occasions different from one another” for ACCA purposes, id., and arguing

that the Delaware burglary statute, Del. Code Ann. tit. 11, § 825(a)(1), penalized a

broader swath of conduct than the generic federal definition of burglary, and thus did not




       1
         In 2010, Shabazz pled guilty to three counts of second-degree burglary in
violation of Del. Code Ann. tit. 11, § 825(a)(1).
                                             2
categorically match generic burglary and so could not serve as a predicate “crime of

violence” triggering the ACCA enhancement.

       The District Court held that Shabazz committed his prior burglaries on separate

occasions, 2 United States v. Shabazz, No. 1:15-cr-00020-LPS, 2017 WL 4684180, at *6

(D. Del. Oct. 18, 2017), but that Delaware second degree burglary under § 825(a)(1) was

broader than generic burglary because, in addition to ordinary dwellings, the state law

also captured burglary of “vehicles that are functionally the same as fixed dwellings,” id.

at *9-10. Reasoning that “a statute having a locational element that includes vehicles

does not qualify as an ACCA predicate offense,” the Court declined to apply the ACCA

enhancement, id. at *10, and sentenced Shabazz to 47 months’ imprisonment and three

years’ supervised release.

       The Government appealed. We stayed the appeal pending resolution of United

States v. Stitt, 139 S. Ct. 399 (2018). The Supreme Court decided Stitt in December

2018, holding that the locational element of generic burglary included “vehicles designed

or adapted for overnight use.” Id. at 407. During the stay and pendency of this appeal,


       2
         In so holding, the District Court appropriately relied on Shepard documents, see
Shepard v. Unites States, 544 U.S. 13 (2005); United States v. Blair, 734 F.3d 218, 227-
28 (3d Cir. 2013), to establish that Shabazz and two co-defendants were charged with,
and Shabazz pled guilty to, burgling two different locations on January 4, 2010, and a
third on January 25, 2010, Shabazz, 2017 WL 4684180, at *5. The January 4 burglaries
occurred 1.7 miles apart, and the modus operandi of the offenses involved one person
serving as lookout while another carried out the burglary. Id. Because each burglary
involved different locations and victims, the Court concluded that the Government
carried its burden of establishing by a preponderance of the evidence that the prior
burglaries occurred on separate occasions for ACCA purposes. Id. at *6. The record
supports the Court’s findings and we will not disturb its conclusion that Shabazz
committed his three prior burglary offenses on separate occasions.
                                             3
Shabazz completed his term of incarceration, having served 41 months. He is now on

supervised release and participating in the District of Delaware’s reentry court program.

                                             II 3

       Under the ACCA, a defendant who violates 18 U.S.C. § 922(g) and has three prior

convictions for “a violent felony,” which includes burglary, id. § 924(e)(2)(B)(ii), must

receive a fifteen-year mandatory minimum sentence, id. § 924(e)(1). To qualify as an

ACCA predicate “violent felony” offense, a state crime’s elements must be “the same as,

or narrower than, those of the generic offense.” Mathis v. United States, 136 S. Ct. 2243,

2247 (2016); Descamps v. United States, 570 U.S. 254, 257 (2013). Prior to Stitt, the

Supreme Court defined generic burglary to include “an unlawful or unprivileged entry

into, or remaining in[4], a building or other structure, with intent to commit a crime.”

Taylor v. United States, 495 U.S. 575, 598 (1990). 5 Stitt clarified that the generic

definition also captures unlawful entry with intent to commit a crime in “a structure or

vehicle that has been adapted or is customarily used for overnight accommodation.” 139
S. Ct. at 404-05. The question in this case is whether subsection (a)(1) of Delaware’s

second degree burglary statute penalizes the same or a narrower class of conduct.



       3
          The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). Our review of the applicability of the
ACCA enhancement, a question of law, is plenary. United States v. Gibbs, 656 F.3d 180,
184 (3d Cir. 2011).
        4
          The Supreme Court discussed the “remaining in” form of burglary in Quarles v.
United States, 139 S. Ct. 1872 (2019).
        5
          Taylor also provided examples of hypothetical state burglary statutes that would
fall outside of this definition, including one that reached “places, such as automobiles and
vending machines, other than buildings.” 495 U.S. at 599.
                                              4
       Delaware’s second degree burglary statute provides that “[a] person is guilty of

burglary in the second degree when the person knowingly enters or remains unlawfully

[i]n a dwelling with intent to commit a crime therein.” Del. Code Ann. tit. 11,

§ 825(a)(1). The Delaware Code defines a “dwelling” as “a building which is usually

occupied by a person lodging therein at night,” id. § 829(b), and in turn defines a

“building” to include “any structure, vehicle or watercraft,” id. § 222(1).

       Without Stitt’s guidance, the District Court held that the Delaware statute captured

more conduct than generic burglary, as it explicitly reached any “vehicle or watercraft,”

id., “usually occupied by a person lodging therein at night,” id. § 829(b). Stitt’s

clarification that “buildings” include “vehicles designed or adapted for overnight use,”
139 S. Ct. at 407, extends generic burglary to capture “vehicles that are functionally the

same as fixed dwellings,” Shabazz, 2017 WL 4684180, at *10, casting doubt on the

District Court’s reasoning. We will therefore vacate and remand to allow the Court to

apply Stitt and to consider any other matters relevant to sentencing, including Shabazz’s

current status.

                                             III

       For the foregoing reasons, we will vacate and remand for resentencing.




                                              5